Title: From Thomas Jefferson to Charles Biddle, 30 May 1804
From: Jefferson, Thomas
To: Biddle, Charles


          
            Sir
            Washington May 30. 04.
          
          Your letter of the 25th. is duly recieved. while we all feel a just anxiety for the situation of our fellow-citizens in captivity in Tripoli, it is but natural that their immediate relations should feel it with more lively sensibility, and wish to know the intentions of the government respecting them. considering however that it would not be of advantage to the parties themselves, any more than for the public, to have those intentions publicly known, I think it best to give you only the general assurance that the government has not been inattentive to the situation of the captives and has considerable confidence in the measures taken for their relief. yet even this should only be said to yourself and other individuals nearly interested, because were it made known generally, there are dispositions sufficiently wicked to communicate it to the enemy for the purpose of embarrassing us. perhaps it would be better to say nothing on the subject even to the captives themselves, lest expectations should be raised in the minds of the barbarians which might retard their liberation. I ask the favor of you, as the first signer of the letter, & therefore the sole depository of this answer, to communicate it’s contents to mr Gamble & mr Douglass, as may be done to any other persons standing in as near relation to others of the captives. Accept my respectful salutations and best wishes.
          
            Th: Jefferson 
          
        